DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 have been presented for examination based on the application filed on 07/11/2019.
Claims 1-14 are new and original. 
Claims 1-4, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastava (Ashish Shrivastava et. al., Learning from Simulated and Unsupervised Images through Adversarial Training, 2017 IEEE Conference on Computer Vision and Pattern Recognition, pgs. 2242-2251; IDS dated 02/18/2020).
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (Ashish Shrivastava et. al., Learning from Simulated and Unsupervised Images through Adversarial Training, 2017 IEEE Conference on Computer Vision and Pattern Recognition, pgs. 2242-2251; IDS dated 02/18/2020) in view of Avisek (LAHIRI AVISEK ET AL: "Generative Adversarial Learning for Reducing Manual Annotation in Semantic Segmentation on Large Scale Miscroscopy Images: Automated Vessel Segmentation in Retinal Fundus Image as Test Case", 2017 IEEE CONFERENCE ON COMPUTER VISION AND PATTERN RECOGNITION WORKSHOPS (CVPRW), IEEE, 21 July 2017 (2017-07-21), pages 794-800; IDS dated 02/18/2020).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (Ashish Shrivastava et. al., Learning from Simulated and Unsupervised Images through Adversarial Training, 2017 IEEE Conference on Computer Vision and Pattern Recognition, pgs. 2242-2251; IDS dated 02/18/2020) in view of Karacan (LEVENT KARACAN ET AL: "Learning to Generate Images of Outdoor Scenes from Attributes and Semantic Layouts", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 1 December 2016; IDS dated 02/18/2020).
This action is made Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of References Cited By Applicant
7.	The information disclosure statements (IDS) submitted on 11/04/2019, 02/18/2020, 03/03/2020, 11/16/2020, and 01/19/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shrivastava (Ashish Shrivastava et. al., Learning from Simulated and Unsupervised Images through Adversarial Training, 2017 IEEE Conference on Computer Vision and Pattern Recognition, pgs. 2242-2251; IDS dated 02/18/2020).
Regarding claim 1, Shrivastava discloses:
A method for optimizing simulation data, comprising: (Shrivastava: Abstract, “To reduce this gap, we propose Simulated+Unsupervised (S+U) learning, where the task is to learn a model to improve the realism of a simulator’s output using unlabeled real data, while preserving the annotation information from the simulator. We develop a method for S+U learning that uses an adversarial network similar to Generative Adversarial Networks (GANs), but with synthetic images as inputs instead of random vectors. We make several key modifications to the standard GAN algorithm to preserve annotations, avoid artifacts, and stabilize training: (i) a ‘self-regularization’ term, (ii) a local adversarial loss, and (iii) updating the discriminator using a history of refined images.”)
inputting the simulation data generated by a simulator to a first generative adversarial network comprising a migration model; and (Shrivastava: page 2243, left-hand column, first paragraph: "We develop a method for S+U learning, which we term SimGAN, that refines synthetic images from a simulator using a neural network which we call the 'refiner network"', "we train our refiner network using an adversarial loss")
optimizing the simulation data generated by the simulator with the migration model to generate optimized simulation data. (Shrivastava: page 2243, left-hand column, first paragraph: "We develop a method for S+U learning, which we term SimGAN, that refines synthetic images from a simulator using a neural network which we call the 'refiner network"'; figure 2: "Refiner")
Regarding claim 2, Shrivastava discloses all of the features with respect to claim 1 as outlined above and further Shrivastava discloses:
wherein the first generative adversarial network further comprises a first discriminative model; and (Shrivastava: figure 2: "Synthetic", "Refined", "Unlabeled Real", "Discriminator"; page 2244, left-hand column: "an adversarial discriminator network, Dφ, that is trained to classify images as real vs refined", "the probability of the input being a synthetic image, and 1-Dφ(.) that of a real one")
the method further comprises training the first generative adversarial network by: 
inputting the simulation data generated by the simulator to the migration model, optimizing the simulation data generated by the simulator with the migration model, and outputting a first optimized simulation data; (Shrivastava: figure 2: "Synthetic", "Refined", "Unlabeled Real", "Discriminator"; page 2244, left-hand column: "an adversarial discriminator network, Dφ, that is trained to classify images as real vs refined", "the probability of the input being a synthetic image, and 1-Dφ(.) that of a real one"; where for example figure 2 shows the output of the simulator input to the “Synthetic” which is then further optimized by the “Refiner” into the “Refined” which is then input with the “Unlabled real” into the “Discriminator” which compares Real vs. Refined)
inputting real data and the first optimized simulation data to the first discriminative model, and generating an authenticity probability of the first optimized simulation data by the first discriminative model; and (Shrivastava: figure 2: "Synthetic", "Refined", "Unlabeled Real", "Discriminator"; page 2244, left-hand column: "an adversarial discriminator network, Dφ, that is trained to classify images as real vs refined", "the probability of the input being a synthetic image, and 1-Dφ(.) that of a real one" where for example figure 2 shows the output of the simulator input to the “Synthetic” which is then further optimized by the “Refiner” into the “Refined” which is then input with the “Unlabled real” into the “Discriminator” which compares Real vs. Refined)
according to the authenticity probability, training the first generative adversarial network by competing and learning with the migration model and the first discriminative model. (Shrivastava: figure 2: "Synthetic", "Refined", "Unlabeled Real", "Discriminator"; page 2244, left-hand column: "an adversarial discriminator network, Dφ, that is trained to classify images as real vs refined", "the probability of the input being a synthetic image, and 1-Dφ(.) that of a real one" where for example figure 2 shows the output of the simulator input to the “Synthetic” which is then further optimized by the “Refiner” into the “Refined” which is then input with the “Unlabled real” into the “Discriminator” which compares Real vs. Refined)
Regarding claim 3, Shrivastava discloses all of the features with respect to claim 1 as outlined above and further Shrivastava discloses:
wherein the optimizing the simulation data generated by the simulator with the migration model, and outputting the optimized simulation data comprises: 
in a feed process of the migration model, generating loss output data of each sub-network of the migration model by using a residual neural network; (Shrivastava: page 2243, left-hand column: "we limit the discriminator's receptive field to local regions instead of the whole image, resulting in multiple local adversarial losses per image"; page 4, left-hand column: Algorithm 1; figure 3: "The adversarial loss function is the sum of the cross-entropy losses over the local patches")
combining the loss output data of all sub-networks and input data to obtain combined data, and providing the combined data to a loss function of the migration model to update the loss function; and (Shrivastava: page 2243, left-hand column: "we limit the discriminator's receptive field to local regions instead of the whole image, resulting in multiple local adversarial losses per image"; page 4, left-hand column: Algorithm 1; figure 3: "The adversarial loss function is the sum of the cross-entropy losses over the local patches")
optimizing the simulation data generated by the simulator through the updated loss function. (Shrivastava: page 2243, left-hand column: "we limit the discriminator's receptive field to local regions instead of the whole image, resulting in multiple local adversarial losses per image"; page 4, left-hand column: Algorithm 1; figure 3: "The adversarial loss function is the sum of the cross-entropy losses over the local patches")
Regarding claim 4, Shrivastava discloses all of the features with respect to claims 1 and 2 as outlined above and further Shrivastava discloses:
wherein the generating an authenticity probability of the first optimized simulation data by the first discriminative model comprises: 
performing statistical analysis to a loss degree of the first discriminative model based on a data fragment, wherein a size of the data fragment is set according to a convergence trend of a loss function of the first discriminative model and an object distribution in input data comprising the real data and the simulation data. (Shrivastava: page 2245, left-hand column, last paragraph - right-hand column, paragraph 2: "The adversarial loss function is the sum of the cross-entropy losses over the local patches", "any local patch sampled from the refined image should have similar statistics to a real image patch")
Regarding claim 8, Shrivastava discloses:
A device for optimizing simulation data comprising: one or more processors; and a storage device configured for storing one or more programs, wherein the one or more programs are executed by the one or more processors to enable the one or more processors to: (Shrivastava: figures 1-11 disclose computer simulations and generations of images, evidencing at least one processor, coupled to memory with the adversarial network being trained using the computer)
Regarding the remaining elements of claim 8, incorporating the rejections of claim 1, claim 8 is rejected as discussed above for substantially similar rationale.
Regarding claim 9, incorporating the rejections of claims 8 and 2, claim 9 is rejected as discussed above for substantially similar rationale.
Regarding claim 10, incorporating the rejections of claims 8 and 3, claim 10 is rejected as discussed above for substantially similar rationale.
Regarding claim 11, incorporating the rejections of claims 8-9 and 4, claim 11 is rejected as discussed above for substantially similar rationale.
Regarding the remaining elements of claim 15, incorporating the rejections of claim 1, claim 15 is rejected as discussed above for substantially similar rationale.
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (Ashish Shrivastava et. al., Learning from Simulated and Unsupervised Images through Adversarial Training, 2017 IEEE Conference on Computer Vision and Pattern Recognition, pgs. 2242-2251; IDS dated 02/18/2020) in view of Avisek (LAHIRI AVISEK ET AL: "Generative Adversarial Learning for Reducing Manual Annotation in Semantic Segmentation on Large Scale Miscroscopy Images: Automated Vessel Segmentation in Retinal Fundus Image as Test Case", 2017 IEEE CONFERENCE ON COMPUTER VISION AND PATTERN RECOGNITION WORKSHOPS (CVPRW), IEEE, 21 July 2017 (2017-07-21), pages 794-800; IDS dated 02/18/2020).
Regarding claim 5, Shrivastava discloses all of the features with respect to claim 1 as outlined above and further Shrivastava discloses:
wherein before the inputting the simulation data generated by a simulator to a first generative adversarial network, the method further comprises: 
generating a semantic map through a second generative adversarial network; and (Shrivastava: page 2243, right-hand column: "semantic transfer learning with GANs")
inputting the semantic map as priori information to the simulator. (Shrivastava: page 2243, right-hand column: "semantic transfer learning with GANs")
Alternatively, if argued that Shrivastava does not expressly disclose: generating a semantic map through a second generative adversarial network; and inputting the semantic map as priori information to the simulator. 
In the same field of endeavor, adversarial network trainings, Avisek teaches: generating a semantic map through a second generative adversarial network; and (Avisek: figure 1: "GAN based semantic segmentation"; page 795, righthand column: "we generate 32 x32 dimensional synthetic fundus patches from latent noise vectors. The synthetic samples closely resemble the original training examples") inputting the semantic map as priori information to the simulator. (Avisek: figure 1: "GAN based semantic segmentation"; page 795, righthand column: "we generate 32 x32 dimensional synthetic fundus patches from latent noise vectors. The synthetic samples closely resemble the original training examples")
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Shrivastava (directed to learning through simulated data using adversarial training) and Avisek (directed to semantic adversarial learning) and arrived at utlizing semantic data in the adversarial learning process. One of ordinary skill in the art would have been motivated to make such a combination because “a discriminator-classifier network differentiates between fake/real examples and also assigns correct class labels” as taught in Avisek (Abstract).
Regarding claim 6, Shrivastava in view of Avisek teaches all of the features with respect to claims 1 and 5 as outlined above Avisek further teaches:
wherein the second generative adversarial network comprises a generative model and a second discriminative model; and (Avisek: figure 1 : "GAN based semantic segmentation", "noise vector"; page 796, right-hand column, last paragraph - left-hand column paragraph 2: "assign high probability to FAKE class")
the generating a semantic map by using a second generative adversarial network, comprising: 
inputting a noise vector to the generative model, and generating a first semantic map by the generative model; (Avisek: figure 1 : "GAN based semantic segmentation", "noise vector"; page 796, right-hand column, last paragraph - left-hand column paragraph 2: "assign high probability to FAKE class")
inputting a real semantic map and the generated first semantic map to the second discriminative model, and generating an authenticity probability of the generated first semantic map by the second discriminative model; (Avisek: figure 1 : "GAN based semantic segmentation", "noise vector"; page 796, right-hand column, last paragraph - left-hand column paragraph 2: "assign high probability to FAKE class")
according to the authenticity probability, training the second generative adversarial network by competing and learning with the generative model and the second discriminative model; and (Avisek: figure 1 : "GAN based semantic segmentation", "noise vector"; page 796, right-hand column, last paragraph - left-hand column paragraph 2: "assign high probability to FAKE class")
generating the semantic map by the trained second generative adversarial network. (Avisek: figure 1 : "GAN based semantic segmentation", "noise vector"; page 796, right-hand column, last paragraph - left-hand column paragraph 2: "assign high probability to FAKE class")
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Shrivastava (directed to learning through simulated data using adversarial training) and Avisek (directed to semantic adversarial learning) and arrived at utlizing semantic data in the adversarial learning process. One of ordinary skill in the art would have been motivated to make such a combination because “a discriminator-classifier network differentiates between fake/real examples and also assigns correct class labels” as taught in Avisek (Abstract).
Regarding claim 12, incorporating the rejections of claims 8 and 5, claim 12 is rejected as discussed above for substantially similar rationale.
Regarding claim 13, incorporating the rejections of claims 8, 12, and 6, claim 13 is rejected as discussed above for substantially similar rationale.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shrivastava (Ashish Shrivastava et. al., Learning from Simulated and Unsupervised Images through Adversarial Training, 2017 IEEE Conference on Computer Vision and Pattern Recognition, pgs. 2242-2251; IDS dated 02/18/2020) in view of Karacan (LEVENT KARACAN ET AL: "Learning to Generate Images of Outdoor Scenes from Attributes and Semantic Layouts", ARXIV.ORG, CORNELL UNIVERSITY LIBRARY, 201 OLIN LIBRARY CORNELL UNIVERSITY ITHACA, NY 14853, 1 December 2016; IDS dated 02/18/2020).
Regarding claim 7, Shrivastava discloses all of the features with respect to claim 1 as outlined above however Shrivastava does not appear to disclose:
However, in the same field of endeavor, Karacan teaches: wherein the optimizing the simulation data generated by the simulator with the migration model to generate optimized simulation data comprises: 
for each scenario, setting a controller vector; and (Karacan: page 5, left-hand column, last paragraph: "we synthesize novel outdoor images and observe the effect of varying semantic layouts while fixing the attribute condition vector to "clear sunny day"")
inputting the controller vector in a feed process of the migration model to generate the optimized simulation data. (Karacan: page 5, left-hand column, last paragraph: "we synthesize novel outdoor images and observe the effect of varying semantic layouts while fixing the attribute condition vector to "clear sunny day"")
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Shrivastava (directed to learning through simulated data using adversarial training) and Levent (directed to semantic layouts with adversarial networks) and arrived at utlizing semantic layout data in the adversarial learning process. One of ordinary skill in the art would have been motivated to make such a combination because “is able to generate realistic outdoor scene images under different conditions, e.g. daynight, sunny-foggy, with clear object boundaries.” as taught in Karacan (Abstract).
Regarding claim 14, incorporating the rejections of claims 8 and 7, claim 14 is rejected as discussed above for substantially similar rationale.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C MIKOWSKI whose telephone number is (571)272-8525.  The examiner can normally be reached on generally Monday through Thursday 9 am to 5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148